Citation Nr: 1021338	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal cell cancer, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a pituitary tumor, 
to include as secondary to herbicide exposure.

3.  Entitlement to an initial rating higher than 30 percent 
for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007 and February 2008 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for renal cell cancer and a 
pituitary tumor, and granted service connection for an 
acquired psychiatric disorder, and assigned a 10 percent 
rating, effective September 24, 2007.  A May 2009 rating 
decision increased the rating for the psychiatric disorder 
from 10 percent to 30 percent, effective September 24, 2007.   
However, as the higher award does not represent a total grant 
of benefits sought, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from June 1970 to May 1971.

2.  The Veteran's renal cell cancer first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.

3.  The Veteran's pituitary tumor first manifested many years 
after service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.

4.  Since September 27, 2004, the effective date of service 
connection, the Veteran's PTSD has been productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency with intermittent inability to 
perform occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  The Veteran's renal cell cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's pituitary cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Since September 27, 2004, the effective date of service 
connection, the criteria for an increased rating higher than 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within a presumptive period following active service.  
The Veteran's renal cell cancer and pituitary tumor are 
malignant tumors with a presumptive period of one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2009).

The Veteran served in Vietnam from June 1970 to May 1971.  
Thus, the Veteran will be afforded the presumption of 
exposure to herbicides during his service in Vietnam.  
However, renal cell cancer and pituitary tumors are not 
disabilities associated with exposure to herbicide agents.  
Therefore presumptive service connection for renal cancer and 
for a pituitary tumor due to exposure to herbicides is not 
warranted because the conditions are not disabilities 
associated with exposure to herbicide agents.  38 C.F.R. § 
3.309(a) (2009).

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's service medical records are negative for any 
evidence of liver or pituitary abnormalities.  As there is no 
evidence of renal cell cancer or pituitary tumors in service, 
the Board finds that a chronic liver or pituitary condition 
did not manifest during service.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for renal 
cell cancer and a pituitary tumor.  38 C.F.R. § 3.303(b).

There is no evidence of renal cell cancer or pituitary tumors 
within one year following the Veteran's separation from 
service.  Therefore, service connection on a presumptive 
basis is not warranted.

Post-service treatment records show that in July 2002, the 
Veteran was found to have two large clear-cell renal tumors.  
Subsequently, he underwent a right-hand assisted laproscopic 
nephrectomy.  In January 2006, MRI examination revealed the 
possible presence of a pituitary macroadenoma.  In May 2006, 
the Veteran was doing well status post nephrectomy.  He was 
being watched for microscopic hematuria.  Though a chest X-
ray suggested possible nodularity, a CT scan of the lungs was 
completely negative.  VA treatment records dated in 2008 and 
2009 reflect a past history of renal cell carcinoma and an 
anterior pituitary disorder.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds no probative evidence of a direct medical 
nexus between military service and the Veteran's renal cell 
cancer or pituitary tumor.  In fact, the evidence of record 
only weighs against such a finding because it shows that 
those conditions developed many years after service.  The 
evidence of record does not show any medical opinion relating 
either disorder to the Veteran's service or to any exposure 
to herbicides during his service.  In addition, because renal 
cell cancer and a pituitary tumor are not conditions 
associated with exposure to herbicides, presumptive service 
connection due to exposure to herbicides is not warranted.  
Furthermore, because no malignant tumor was shown within one 
year following separation from service, presumptive service 
connection is not warranted.

There is no competent evidence of record that otherwise 
relates the Veteran's renal cell cancer or pituitary tumor to 
any exposure to herbicides in service such that service 
connection would be warranted on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994)

The Board has also considered the Veteran's assertions that 
his renal cell cancer and his pituitary tumor are related to 
his active service.  The Veteran, however, as a layperson, is 
not competent to give a medical opinion on diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
generally not capable of opining on matters requiring medical 
knowledge).

Additionally, the first post-service evidence of the 
Veteran's renal cell cancer is in July 2002, approximately 31 
years after his separation from service.  The first post-
service evidence of his pituitary tumor is in January 2006, 
approximately 35 years after separation from service.  In 
view of the lengthy periods without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, a malignant tumor did not 
manifest to a compensable degree within one year following 
the Veteran's separation from service such that presumptive 
service connection would be warranted.  38 C.F.R. §§ 3.307, 
3.309 (2009).

In sum, the weight of the credible evidence of record is 
against a finding that the Veteran's renal cell cancer or his 
pituitary tumor was caused by any incident of service, to 
include exposure to herbicides.  As a preponderance of the 
evidence is against the claim for service connection for 
renal cell cancer or a pituitary tumor, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran's psychiatric disorder has been rated as 30 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 30 percent disability rating is 
assigned for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On September 2007 private psychiatric examination, the 
Veteran's psychiatric symptoms included recurrent intrusive 
thoughts and nightmares of Vietnam, intensive efforts to 
avoid thoughts, conversations, and activities that reminded 
him of Vietnam, feelings of detachment and estrangement of 
others, a sense of foreshortened future, sleep problems, 
irritability and angry outbursts, concentration problems, 
hypervigilence, and an exaggerated startle response.  There 
was also a loss of energy and interest in activities, 
feelings of worthlessness and guilt, and a history of 
intermittent anxiety attacks.

With regard to his social history, the Veteran reported that 
he had a good relationship with his mother, and had an 
excellent relationship with his father before he died.  He 
maintained a busy social calendar in order to keep up with 
his daughters' social calendars and to not think about 
trauma-related events.  He stated that the first eight years 
of marriage had been difficult, but that the birth of his two 
children had changed the relationship for the better.  He had 
excellent relationships with his two grown daughters and his 
grandchild.

With regard to his employment history, the Veteran reported 
that had been fired from a position in the early 1980s due to 
substance abuse and had attended alcohol and drug treatment 
at the VA.  However, he was then able to return to his job, 
where he stayed for 22 years until a merger relinquished his 
position.  He was currently working in maintenance at the 
county sheriff's department.  He had not consumed alcohol in 
26 years.  

Mental status examination revealed that the Veteran was 
easily engaged in conversation.  Speech was soft, yet normal.  
Thought and content were within normal limits.  There were no 
suicidal or homicidal ideations.  His mood was "very 
comfortable."  His affect was blunted and stable.  He was 
oriented to person, place, and time.  Psychomotor agitation 
was elicited.  His concentration abilities and short-term and 
long-term memory were below normal limits.  Intelligence was 
average, but judgment and insight were below normal limits.  

Based upon the above examination, the examiner diagnosed the 
Veteran with posttraumatic stress disorder (PTSD) and 
depressive disorder, not otherwise specified.  A GAF score of 
45 was assigned, based upon the Veteran's difficulties in 
social functioning, judgment-related issues, thinking 
difficulties, and mood.  

On November 2007 VA psychiatric examination, the Veteran 
reported that he had received outpatient counseling for his 
PTSD in 1995.  He reported that he had last experienced 
significant depression "years ago," and had recently 
experienced "highs and lows."  His PTSD symptoms included 
feeling like the traumatic event was recurring, efforts to 
avoid thoughts and activities reminiscent of trauma, trouble 
sleeping, irritability and angry outbursts, and nightmares.

With regard to his social history, he reported that both of 
his parents had abused alcohol but that he had had a good 
relationship with them anyway.  He had a positive 
relationship with his three siblings.  He described his 
current marriage as wonderful, despite the earlier 
difficulties related to his alcohol abuse.  He reported that 
he had "quite a few friends."  His activities included 
repairing his jeep, attending church, and being with his 
family.

With regard to his substance abuse history, although he had 
previously used a variety of illegal drugs, including heroin, 
amphetamines, hashish, and cocaine, he had not used drugs 
since 1981.  

With regard to his employment history, the Veteran reported 
that he was currently employed and had missed two days of 
work in the previous year.

Mental status examination revealed that he was neatly 
groomed, clean, and appropriately and casually dressed.  His 
psychomotor activity was unremarkable.  His speech was 
spontaneous, clear, and coherent.  His affect was constricted 
and his mood was anxious.  He was oriented to person and 
place, but missed the correct date of the day.  His thought 
process and content were normal.  There were no delusions.  
He partially understood that he had a problem.  He had poor 
sleep.  There were no current panic attacks.  There was no 
homicidal or suicidal behavior.  Impulse control was fair.  
His recent memory was mildly impaired.

Based upon the above evaluation, the examiner determined that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD because while he endorsed two avoidance and numbing 
symptoms, the threshold was at least three symptoms.  The 
diagnosis was instead adjustment disorder with anxiety.  A 
GAF score of 70 was assigned.  The Veteran's adjustment 
disorder was determined to not be severe enough to interfere 
with his occupational and social functioning.

In May 2008, the same private psychologist who had offered 
the September 2007 evaluation submitted a letter reiterating 
her previous evaluation of the Veteran and stating that he 
did in fact meet the criteria for PTSD due to such symptoms 
as intrusive thoughts, efforts to avoid thoughts and 
activities related to Vietnam, restricted range of affects, 
difficulty sleeping, and hypervigilence.  She reiterated the 
previous diagnosis and GAF scores. 

In December 2008, the Veteran's supervisor submitted a letter 
stating that the Veteran had trouble handling stress.  He 
would experience confusion and anger when around loud noises.  
He had mood swings that caused tears or anger.  He seemed to 
fear for his safety.  He seemed to be letting his appearance 
go and was less and less tolerant of others opinions.  He 
seemed work in "survival mode," like many other Vietnam 
veterans.  He also exhibited memory loss problems, and had 
expressed irritation with his family over small things. 

In December 2008, the Veteran's spouse submitted a statement 
that the Veteran had battled with alcohol, and with finding 
and maintaining employment, ever since he returned from 
Vietnam.  He had experienced cycles of depression and 
anxiety, and withdrew from others.  He had trouble in 
emotional situations, and could not tolerate different points 
of views.  He had an extremely low tolerance to stress and 
any changes in his environment.  He had a low threshold of 
anger and frustration.  He has trouble sleeping and spent 
hours trying to fall back asleep.  He also had short-term 
memory loss. 

On March 2009 VA psychiatric examination, the Veteran 
reported current PTSD symptoms to include poor sleep, 
partially due to sleep apnea.  He woke in the middle of the 
night worrying about his family's safety.  With regard to his 
social history, he reported that he enjoyed riding his jeep, 
going to the beach, and hunting.  With regard to his 
employment history, the Veteran reported that he was still 
employed and had taken one week off in the previous year to 
reduces stress and relax. 

Mental status examination revealed that he was clean, neatly 
groomed, and appropriately dressed.  His psychomotor activity 
was normal, his speech was clear and coherent.  His attitude 
was cooperative and attentive.  His mood was euthymic.  He 
was intact to person, place, and time.  His thought content 
and process were unremarkable.  There was no inappropriate 
behavior, panic attacks reported, or homicidal or suicidal 
ideation.  Impulse control was good.  Memory tested within 
normal limits.  

Based upon the above examination, a diagnosis of adjustment 
disorder with anxiety was provided.  A GAF score of 76 was 
assigned.  The examiner explained that the Veteran exhibited 
mild to moderate symptoms of anxiety that disrupted his sleep 
quality, tolerance to stressful situations, and caused him to 
worry.  The Veteran could recognize his stress and manage it 
accordingly.  

VA treatment records dated in April 2009 reflect that the 
Veteran was interviewed for psychiatric care.  He reported 
that he had anxiety attacks, trouble sleeping, and only the 
ability to think in "black and white."  He had nightmares a 
few times a month.  His appetite was good.  His energy level 
was "up and down."  Mental status examination revealed that 
his grooming and hygiene was normal, he was cooperative, and 
he made good eye contact.  His speech was normal, though his 
mood was irritable and anxious.  His affect was congruent 
with his mood.  His though process and content were normal.  
He was alert and oriented in all spheres.  He was 
distractible and had times of forgetfulness on daily basis.  
Based upon the above evaluation, the diagnosis was PTSD, mild 
depression, anxiety, and alcohol dependence in the past.  A 
GAF score of 50 was assigned.  

The September 2007 private psychologist assigned a GAF score 
of 45.  On November 2007 VA examination, a GAF score of 70 
was assigned.  Then, On March 2009 VA examination, a GAF 
score of 76 was assigned.  Finally, an April 2009 VA 
psychiatric assessment resulted in a GAF score of 50.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage rating is to be based 
on all the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 45 and 50 reflects serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 70 generally reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful interpersonal relationships.  A GAF score of 
76 generally reflects symptoms, when present, that are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

While the Veteran has indicated that he has trouble with 
irritability and angry outbursts, and tries significantly to 
avoid thoughts or activities that would bring back the trauma 
of the war, he had also reported an excellent relationship 
with his wife and daughters, and hobbies and activities 
revolving around his family and community events, such as 
attending church.  He has also stated that he has enjoyable 
friendships.  Thus, while the Veteran battles with his anger, 
anxiety, and bouts of depression, it appears that he is 
successful in maintaining significant social contacts and in 
participating in social activities.  Additionally, he 
continues to work and has demonstrated a steady career 
despite his treatment for alcohol and drugs in the 1980s.  
While the Veteran may occasionally experience an exacerbation 
of his symptoms, the Board finds that his symptoms overall 
appear to be in the category of occupational and social 
impairment with occasion decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior and self-care and normal conversation.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2009).  Here, the 
Veteran has been shown to have enjoyed a steady career path 
in his previous job for over twenty years, and then a 
continuation of steady employment in his new position.  The 
Board finds that the lower GAF scores, those of 45 and 50, do 
not match the Veteran's better social functioning, as was 
determined by the VA examiners in 2007 and 2009.  To that 
extent, the majority of the evidence of record demonstrates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  His symptoms of depressed mood, anxiety, 
suspiciousness, intermittent panic attacks, chronic sleep 
impairment, and mild memory loss comport with the criteria 
for a 30 percent rating, but no more. 

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
Diagnostic Code 9411.  With respect to whether his disability 
warrants more than a 30 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against such a finding.  Although the Board is sympathetic to 
the Veteran's struggles, he has not been shown to have 
overall reduced reliability and productivity, as he has close 
familial relationships, and his work history is stable, with 
little work missed over the years.  Nor has he been shown to 
have circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, or impaired 
abstract thinking.  While his memory and judgment have been 
found to be below average on one examination, those findings 
alone do not serve to raise the disability to the level of 
the next higher rating in the absence of additional 
impairment.  Therefore, the Board finds that a rating in 
excess of 30 percent is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2009).  However, the VA examinations have shown that the 
Veteran's psychiatric disorder has not had a significant 
general occupational effect on his duties at work, as he was 
able to maintain employment for over twenty-five years.  
Further, the examiners found that the Veteran's psychiatric 
disorders did not affect his ability to complete daily 
activities.  Accordingly, the Board finds no competent 
evidence that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The weight of the 
credible evidence demonstrates that a 30 percent rating but 
no more has been warranted for a psychiatric disorder  since 
September 24, 2007, the effective date of service connection.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased rating arises from his 
disagreement with the initial rating for the acquired 
psychiatric, following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

For the claims for renal cancer and a pituitary tumor, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2006 and November 
2008, a rating decision in February 2007, a statement of the 
case in April 2008, and a supplemental statement of the case 
in December 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in May 2009.  

As to the duty to assist, VA has associated the service 
medical records and post-service treatment records with the 
claims folder.  All relevant, identified, and available 
evidence has been obtained, and VA has notified the appellant 
of any evidence that could not be obtained.  In addition, he 
was afforded a VA examination in November 2007 and in March 
2009.  The Board finds that an examination in regard to the 
claims for renal cell cancer and pituitary tumor is not 
needed because the evidence of record does not indicate that 
the claimed conditions may be associated with any established 
event, injury, or disease in service or with any service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, 
the duty to assist has been met.


ORDER

Service connection for renal cell cancer is denied.

Service connection for a pituitary tumor is denied. 

An initial rating higher than 30 percent for a psychiatric 
disorder is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


